Title: James Leitch to Thomas Jefferson, 26 March 1818
From: Leitch, James
To: Jefferson, Thomas


                    
                        Dr Sir
                        Charlottesville
mar 26th 1818
                    
                    Under cover you will receive the Only Scetches of the Law required I can procure, also mr Cabels Letter to you it being the only paper I have the others I enclosed you Some time Since
                    
                        Yours respectfully
                        Jas Leitch
                    
                